DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lefumeux (5596232) in view of Halpaap (4530990).
Regarding claims 1-3 and 17, Lefumeux discloses a pyrotechnic that includes an explosive material (hexogen in col. 1, lines 40-50 which is the same chemical as RDX), a polymer binder such as polyurethane (meets polymerisable binder as shown by claim 6) (col. 7, lines 44-55), and a diisocyanate compound (two reactive groups) with blocking compound that includes phenol and butanone oxime (col. 8, lines 30-40). LeFumeux does not disclose the claimed labile group.
Halpaap discloses the use of dimethyl butanone oxime with isocyanate and diisocyanate to form polyurethane polymers (meets claimed labile group limitation as shown by Applicant’s specification para 0071).

Regarding claims 5 and 6, Lefumeux discloses that the resin (polyurethane) reacts to form a cross linked polymer (col. 7, lines 44-55 and col. 8, lines 1-5).
Regarding claim 7, Lefumeux discloses a diisocyanate (col. 8, lines 28-32).
Regarding claim 20, Lefumeux discloses the use of an oxidizer such as ammonium nitrate (col. 3, lines 24-30).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lefumeux in view of Halpaap (4530990) as applied above and further in view of Hollands (20010168306).
	Regarding claim 9, Hollands disclosed as polymer bound explosive that utilizes a defoaming agent from .01-2 % such as polysiloxane (para. 0022 and 0024).  Hollands indicates that the defoaming agent has multiple benefits and recites that the defoaming agent acts “to reduce viscosity, facilitating the casting process and the egress of voids from the composition during casting, but that the defoaming agents are surface active at the void-composition interfaces, causing the void bubbles to coalesce and hence be expelled from the composition as a result of the greater buoyancy of the larger bubbles produced. This results in compositions with fewer visible voids, which are more stable than known explosive compositions.” (para. 0025).
.
Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.  Applicant’s arguments regarding the labile group are moot since a new reference has been provided to show the teaching of the claimed labile group.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AILEEN BAKER FELTON whose telephone number is (571)272-6875.  The examiner can normally be reached on Monday 9-5:30, Thursday 11-3, Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.